UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2007 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended November 30, 2007 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 11-30-07 A 12-31-91 0.19% 3.33% 5.01%  0.79% 0.19% 17.81% 63.00%  4.66% B 12-31-91 0.89 3.17 4.87  1.45 0.89 16.88 60.91  4.13 C 4-1-99 3.10 3.51  4.61 2.55 3.10 18.84  47.84 4.13 I 1 7-28-03 5.24   4.39 4.11 5.24   20.51 5.23 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The gross expenses are as follows: Class A  1.06%, Class B  1.81%, Class C  1.81%, Class I  0.62% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I share prospectus. Investment Grade Bond Fund | Semiannual report 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Investment Grade Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers U.S. Aggregate Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 11-30-97 $16,091 $16,091 $17,993 C 2 4-1-99 14,784 14,784 16,496 I 3 7-28-03 12,051 12,051 12,194 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of November 30, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers U.S. Aggregate Index is an unmanaged index of dollar-denominated and nonconvertible investment grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I share prospectus. Semiannual Report | Investment Grade Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2007, with the same investment held until November 30, 2007. Account value Ending value Expenses paid during period on 6-1-07 on 11-30-07 ended 11-30-07 1 Class A $1,000.00 $1,039.30 $5.00 Class B 1,000.00 1,035.50 8.85 Class C 1,000.00 1,035.50 8.75 Class I 1,000.00 1,041.10 3.27 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Investment Grade Bond Fund | Semiannual report 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2007, with the same investment held until November 30, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 6-1-07 on 11-30-07 ended 11-30-07 1 Class A $1,000.00 $1,020.10 $4.95 Class B 1,000.00 1,016.30 8.77 Class C 1,000.00 1,016.40 8.67 Class I 1,000.00 996.80 3.19 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.98%, 1.73%, 1.73% and 0.63% for Class A, Class B, Class C and Class I, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Semiannual report | Investment Grade Bond Fund 9 Portfolio summary Top 10 holdings 1 United States Treasury Note 4.9% Federal National Mortgage Assn. 1.9% Federal Home Loan Mortgage Corp. 2.5% Federal Home Loan Mortgage Corp. 1.8% Federal National Mortgage Assn. 2.1% Federal National Mortgage Assn. 1.8% Federal National Mortgage Assn. 2.0% Federal National Mortgage Assn. 1.7% Federal National Mortgage Assn. 1.9% United States Treasury Note 1.6% Industry distribution 1 Government  U.S. agency 39% Consumer discretionary 3% Mortgage bonds 28% Telecommunication services 3% Financials 10% Industrials 2% Government  U.S. 8% Health care 1% Utilities 4% Energy 1% Quality distribution 1 AAA 67% AA 8% A 6% BBB 16% BB 1% B 1% 1 As a percentage of net assets on November 30, 2007. Investment Grade Bond Fund | Semiannual report 10 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 11-30-07 (unaudited) This schedule is divided into four main categories: bonds, preferred stocks, U.S. government and agencies securities, and short-term investments. The bonds and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 51.88% (Cost $63,060,323) Airlines 0.94% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A 6.545% 02-02-19 A $112 112,416 Delta Airlines, Inc., Collateralized Bond (S) 6.821 08-10-22 A 375 392,753 Sr Pass Thru Ctf Ser 02-1 6.417 07-02-12 AAA 405 414,112 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 7.027 11-01-19 A 210 207,816 Asset Management & Custody Banks 0.90% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 1,130 1,084,279 Broadcasting & Cable TV 0.70% Comcast Cable Communications Holdings, Inc., Gtd Note 8.375 03-15-13 BBB+ 750 843,212 Casinos & Gaming 0.82% Harrahs Operating Co., Inc., Gtd Sr Note 5.500 07-01-10 BB 525 497,438 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB 175 173,987 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB 315 319,634 Consumer Finance 0.56% Ford Motor Credit Co., Note 7.375 10-28-09 B 705 667,493 Data Processing & Outsourced Services 0.18% Fiserv, Inc., Gtd Sr Note 6.800 11-20-17 BBB 215 218,250 Diversified Banks 2.50% Banco Mercantil del Norte SA, Sub Note (Mexico) (F)(S) 6.862 10-13-21 Baa2 330 328,105 Bank of America Corp., Sr Note 5.750 12-01-17 AA 235 234,995 See notes to financial statements Semiannual report | Investment Grade Bond Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Banks (continued) Chuo Mitsui Trust & Banking Co. Ltd., Perpetual Sub Note (5.506% to 4-15-15 then variable) (Japan) (F)(S) 5.506% 12-15-49 Baa1 $370 $339,263 ICICI Bank Ltd., Note (India) (F)(S) 6.625 10-03-12 BBB 300 308,851 Lloyds TSB Group Plc, Bond (6.267% to 11-30-16 then variable) (United Kingdom) (F)(S) 6.267 11-30-49 A 360 323,482 Royal Bank of Scotland Group Plc, Jr Sub Bond Ser MTN (7.640% to 9-29-17 then variable) (Great Britain) (F) 7.640 03-31-49 A 200 203,058 Silicon Valley Bank, Sub Note 6.050 06-01-17 BBB 295 303,792 Societe Generale, Sub Note (5.922% to 4-15-17 then variable) (France) (F)(S) 5.922 04-05-49 A+ 220 201,578 Standard Chartered Plc, Bond (7.014% to 7-30-37 then variable) (Great Britain) (F)(S) 7.014 07-30-49 BBB+ 200 186,078 Sub Note (Great Britain) (F)(S) 6.400 09-26-17 A 110 112,657 Wachovia Bank NA, Sub Note Ser BKNT (N) 6.600 01-15-38 AA 195 194,594 Sub Note Ser BKNT 6.000 11-15-17 AA 270 271,810 Diversified Commercial & Professional Services 0.44% Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 6.500 02-13-13 A 500 526,514 Diversified Financial Services 1.51% CIT Group, Inc., Sr Note 5.000 02-13-14 A 130 116,204 Sr Note 5.650 02-13-17 A 85 73,846 Citigroup, Inc., Sr Note 6.125 11-21-17 AA 200 205,810 Erac USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 BBB 220 217,704 General Electric Capital Corp., Sub Bond (6.375% to 11-15-17 then variable) 6.375 11-15-67 AA+ 350 356,610 Huntington Capital III, Gtd Sub Bond (6.797% to 6-1-17 then variable) 6.650 05-15-37 BBB 290 248,575 QBE Capital Funding II LP, Gtd Sub Bond (6.797% to 6-1-17 then variable) (Jersey Islands) (F)(S) 6.797 06-01-49 BBB 340 329,194 SMFG Preferred Capital, Bond (6.078% to 1-25-17 then variable) (S) 6.078 01-25-49 BBB 285 261,502 See notes to financial statements Investment Grade Bond Fund | Semiannual report 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Drug Retail 0.60% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) 6.302% 06-01-37 BBB $460 450,653 Sr Note 5.750 06-01-17 BBB+ 275 276,595 Electric Utilities 3.38% Abu Dhabi National Energy Co., Bond (United Arab Emirates) (F)(S) 6.500 10-27-36 A+ 465 443,024 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB 1,000 1,130,850 BVPS II Funding Corp., Collateralized Lease Bond 8.330 12-01-07 BBB 131 133,519 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB 226 227,623 HQI Transelect Chile SA, Sr Note (Chile) (F) 7.875 04-15-11 BBB 800 868,346 Monterrey Power SA de CV, Sr Sec Bond (Mexico) (F)(S) 9.625 11-15-09 BBB 388 419,522 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB 325 340,803 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 482 500,907 Electronic Equipment Manufacturers 0.71% General Electric Co., Sr Note (N) 5.250 12-06-17 AAA 230 227,883 Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB 480 498,890 Tyco Electronics Group SA, Gtd Sr Bond (Luxembourg) (F)(S) 6.550 10-01-17 BBB 125 129,396 Food Distributors 0.32% Kellogg Co., Sr Note 5.125 12-03-12 BBB+ 385 387,924 Health Care Services 0.29% UnitedHealth Group, Inc., Bond 6.625 11-15-37 A 185 182,740 Bond (S) 5.500 11-15-12 A 160 162,693 Health Care Supplies 0.16% Covidien International Finance SA, Gtd Sr Note (Luxembourg) (F)(S) 6.000 10-15-17 A 185 192,410 Hotels, Resorts & Cruise Lines 0.19% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250 02-15-13 BBB 235 232,742 See notes to financial statements Semiannual report | Investment Grade Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Insurance Brokers 0.34% Merna Reinsurance Ltd., Sec Sub Note Ser B (Bermuda) (F)(P) 6.891% 07-07-10 A2 $260 258,388 Progressive Corp. (The), Jr Sub Deb (6.700% to 6-1-17 then variable) 6.700 06-15-37 A 155 149,017 Integrated Oil & Gas 0.08% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 85 94,350 Integrated Telecommunication Services 1.27% AT&T, Inc., Note 6.500 09-01-37 A 120 126,400 Bellsouth Corp., Bond 6.550 06-15-34 A 250 261,045 Deb 6.300 12-15-15 A 429 452,565 Qwest Corp., Sr Note 7.875 09-01-11 BBB 210 216,825 Sprint Capital Corp., Sr Gtd Note 6.875 11-15-28 BBB+ 500 469,315 Investment Banking & Brokerage 0.91% BNP Paribas, Jr Sub Note (7.195% to 6-25-37 then variable) (France) (F)(S) 7.195 06-29-49 AA 135 126,966 Goldman Sachs Group, Inc. (The), Jr Sub Note 6.750 10-01-37 A+ 130 127,693 Jefferies Group, Inc., Sr Note 6.450 06-08-27 BBB+ 145 133,980 JPMorgan Chase Bank NA, Sub Note Ser BKNT 6.000 10-01-17 AA 255 257,638 Mizuho Finance, Gtd Sub Bond (Cayman Islands) (F) 8.375 12-29-49 A2 440 448,972 Life & Health Insurance 0.28% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04-20-17 A 120 113,681 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10-15-37 BB 210 219,329 Multi-Line Insurance 0.90% Axa SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (France) (F)(S) 6.379 12-14-36 BBB 155 131,241 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 BBB+ 210 192,804 See notes to financial statements Investment Grade Bond Fund | Semiannual report 14 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Multi-Line Insurance (continued) Horace Mann Educators Corp., Sr Note 6.850% 04-15-16 BBB $205 $219,503 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 520 534,249 Multi-Media 0.64% News America Holdings, Deb 9.500 07-15-24 BBB 600 773,272 Multi-Utilities 0.37% Salton Sea Funding Corp., Sec Note Ser C 7.840 05-30-10 BBB 429 444,007 Office Services & Supplies 0.29% Xerox Corp., Sr Note 6.750 02-01-17 BB+ 335 350,594 Oil & Gas Refining & Marketing 0.26% Premcor Refining Group, Inc. (The), Gtd Sr Note 6.750 05-01-14 BBB 300 311,076 Oil & Gas Storage & Transportation 0.29% Buckeye Partners LP, Bond 5.125 07-01-17 BBB 165 159,839 ONEOK Partners LP, Gtd Sr Note 6.850 10-15-37 BBB 180 190,508 Oil & Gas Exploration & Production 0.29% EnCana Corp., Note (Canada) (F)(N) 5.900 12-01-17 A 225 227,570 Marathon Oil Corp., Sr Note 6.000 10-01-17 BBB+ 120 122,576 Paper Products 0.17% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB 210 207,438 Pharmaceuticals 0.27% Abbott Laboratories, Sr Note 5.600 11-30-17 AA 315 321,736 Property & Casualty Insurance 0.29% Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB 320 354,415 Real Estate Management & Development 1.35% Chelsea Property Group, Note 6.000 01-15-13 A 385 407,697 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB 245 243,562 HRPT Properties Trust, Sr Note 6.650 01-15-18 BBB 135 135,996 See notes to financial statements Semiannual report | Investment Grade Bond Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Real Estate Management & Development (continued) Nationwide Health Properties, Inc., Note 6.500% 07-15-11 BBB $230 $240,321 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 585 591,044 Regional Banks 0.54% HSBC Capital Funding LP, Perpetual Note (9.547% to 6-30-10 then variable) (Channel Islands) (F)(S) 9.547 12-29-49 A 500 549,168 Suntrust Capital VIII, Bond (6.100% to 12-15-36 then variable) 6.100 12-01-66 A 125 102,447 Specialized Finance 0.23% USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12-22-49 A+ 300 277,880 Thrifts & Mortgage Finance 27.78% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO 2.221 12-25-46 AAA 6,652 328,460 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 420 393,141 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-4 Class A5A 4.933 07-10-45 AAA 1,500 1,454,948 Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.353 09-10-47 AAA 560 555,922 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.889 07-10-44 AAA 700 721,850 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.879 03-20-36 AAA 612 610,850 Mtg Pass Thru Ctf Ser 2007-E Class 4A1 (P) 5.920 09-01-47 AAA 306 311,699 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-T0P8 Class A2 4.830 08-15-38 AAA 790 778,276 Mtg Pass Thru Ctf Ser 2003-T10 Class A2 4.740 03-13-40 AAA 680 662,972 Mtg Pass Thru Ctf Ser 2006-PW14 Class D 5.412 12-01-38 A 320 270,072 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 661 655,720 See notes to financial statements Investment Grade Bond Fund | Semiannual report 16 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.833% 12-25-35 AAA $471 $469,210 Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 316 314,154 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.400 07-15-44 AA 185 174,808 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 (S) 5.707 06-10-46 AAA 500 512,185 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 2.367 11-20-35 AAA 3,891 133,749 Mtg Pass Thru Ctf Ser 2006-0A8 Class X (P) 5.863 07-25-46 AAA 5,010 187,870 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO 2.000 06-25-47 AAA 3,313 131,482 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.920 08-25-46 AAA 2,625 97,612 Mtg Pass Thru Ctf Ser 2006-0A12 Class X IO (P) 2.796 09-20-46 AAA 9,182 433,275 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11-15-36 Baa3 375 357,113 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-CPN1 Class A2 4.597 03-15-35 AAA 1,005 978,209 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06-20-31 AAA 515 496,508 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class A2 (S) 5.261 04-25-37 AAA 495 488,667 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO 2.335 08-19-45 AAA 5,334 173,342 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.212 12-25-34 AA 852 834,459 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.183 05-25-36 AA 185 193,630 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 265 259,273 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 235 228,491 See notes to financial statements Semiannual report | Investment Grade Bond Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785% 11-15-39 AAA $1,041 $1,051,831 Mtg Pass Thru Ctf Ser 2003-C2 Class B (P) 5.491 05-10-40 AAA 955 963,493 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.641 04-19-36 AAA 356 352,445 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2005-GG5 Class A2 5.117 04-10-37 AAA 765 769,968 Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 03-10-39 AA 230 208,372 Mtg Pass Thru Ctf Ser 2007-GG9 Class F 5.633 03-10-39 A 130 103,196 GS Mortgage Securities Corp. II, Mtg Pass Thru Ctf Ser 2006-GG8 Class A2 5.479 11-10-39 Aaa 785 797,467 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.262 08-25-34 AA 368 371,757 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.392 01-25-36 AAA 891 880,135 Harborview Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO (P) 1.832 09-19-35 AAA 3,755 107,950 Harborview NIM Corp., Mtg Pass Thru Ctf Ser 2007-A Class N2 (G)(S) 7.870 04-25-37 BBB 264 262,360 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.424 05-25-35 AA 330 336,771 Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 238 233,166 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO 1.936 10-25-36 AAA 8,005 255,173 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.405 08-25-36 AA 234 213,842 Indymac Index NIM Corp., Mtg Pass Thru Ctf Ser 2006-AR6 Class N2 (S) 8.833 06-25-46 BBB 225 225,000 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 1,000 972,738 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,000 935,020 See notes to financial statements Investment Grade Bond Fund | Semiannual report 18 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) JP Morgan Commercial Mortgage Finance Corp., Mtg Pass Thru Ctf Ser 1997-C5 Class D 7.351% 09-15-29 AA+ $220 $225,500 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 478 481,417 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 502 504,242 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.830 01-25-37 Aa1 649 654,744 Merrill Lynch/Countrywide Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 6.105 06-12-46 AAA 735 761,567 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.414 07-12-46 AAA 510 508,797 MLCC Mortgage Investors, Inc., Mtg Pass Thru Ctf Ser 2007-3 Class M1 (G) 5.981 09-25-37 AA 195 195,977 Mtg Pass Thru Ctf Ser 2007-3 Class M2 (G) 5.981 09-25-37 AA 75 74,884 Mtg Pass Thru Ctf Ser 2007-3 Class M3 (G) 5.981 09-25-37 AA 50 48,087 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.374 11-14-42 AAA 520 515,741 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A (L) 5.230 09-15-42 AAA 755 746,378 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 310 270,544 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.353 05-25-35 AA 212 201,794 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 440 432,699 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 420 383,621 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.961 12-25-35 AAA 443 442,321 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07-25-36 AAA 568 569,885 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 200 196,558 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 110 107,430 Sub Bond Ser 2006-1A Class E (S) 6.174 11-15-36 Baa3 665 644,551 See notes to financial statements Semiannual report | Investment Grade Bond Fund 19 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500% 08-25-35 AAA $309 $314,923 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.672 04-25-35 AA 963 920,744 Mtg Pass Thru Ctf Ser 2007-0A4-XPPP IO 0.678 04-25-47 Aaa 9,376 186,590 Mtg Pass Thru Ctf Ser 2007-0A5-1XPP IO 0.689 06-25-47 Aaa 21,963 283,167 Mtg Pass Thru Ctf Ser 2007-0A6-1XPP IO 0.653 07-25-47 Aaa 12,503 181,773 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 AA 275 248,772 Wells Fargo Mortgage Backed Securites Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 357 355,198 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.656 10-25-36 Aaa 687 691,310 Wireless Telecommunication Services 1.13% America Movil SA de CV, Sr Note (Mexico) (F) 5.750 01-15-15 BBB+ 250 253,210 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 765 748,384 SK Telecom Co. Ltd., Bond (South Korea) (F)(S) 6.625 07-20-27 A 335 351,472 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.10% (Cost $112,000) Government U.S. Agency 0.10% Federal Home Loan Mortgage Corp., 8.375%, Ser Z AA 4,480 114,240 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 46.52% (Cost $55,015,639) Government U.S. 7.79% United States Treasury, Bond (L) 4.750% 02-15-37 AAA $295 311,479 Bond (L) 4.500 02-15-36 AAA 170 172,364 Note (L) 4.875 06-30-12 AAA 600 636,657 Note (L) 4.500 05-15-17 AAA 1,895 1,972,873 Note (L) 4.250 11-15-13 AAA 360 373,472 Note (L) 4.250 11-15-17 AAA 5,770 5,902,531 See notes to financial statements Investment Grade Bond Fund | Semiannual report 20 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Government U.S. Agency 38.73% Federal Home Loan Bank, Bond 5.500% 08-13-14 AAA $1,345 1,441,061 Federal Home Loan Mortgage Corp., 30 Yr Adj Rate Pass Thru Ctf (P) 5.616 04-01-37 AAA 714 718,705 30 Yr Adj Rate Pass Thru Ctf (P) 5.274 12-01-35 AAA 1,099 1,084,016 30 Yr Adj Rate Pass Thru Ctf (P) 5.154 11-01-35 AAA 1,199 1,190,359 30 Yr Adj Rate Pass Thru Ctf (P) 5.074 12-01-35 AAA 2,145 2,141,185 30 Yr Pass Thru Ctf 6.000 08-01-37 AAA 2,925 2,969,574 CMO REMIC Ser 2489-PE 6.000 08-15-32 AAA 1,871 1,908,413 CMO REMIC Ser 2640-WA 3.500 03-15-33 AAA 1,407 1,367,098 CMO REMIC Ser 3174-CB 5.500 02-15-31 AAA 630 637,498 CMO-REMIC Ser 3294-NB 5.500 12-15-29 AAA 710 711,812 CMO-REMIC Ser 3320-PB 5.500 11-15-31 AAA 535 540,701 Note 5.500 03-22-22 AAA 1,150 1,187,580 Note 4.500 01-15-15 AAA 445 449,837 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,467 1,484,937 15 Yr Pass Thru Ctf 5.000 09-01-19 AAA 755 755,842 30 Yr Adj Rate Pass Thru Ctf (P) 6.209 03-01-14 AAA 3 3,461 30 Yr Adj Rate Pass Thru Ctf (P) 6.209 06-01-14 AAA 12 12,322 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 290 298,810 30 Yr Pass Thru Ctf 6.500 09-01-36 AAA 1,335 1,373,588 30 Yr Pass Thru Ctf 6.500 02-01-37 AAA 2,039 2,097,076 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 2,442 2,481,977 30 Yr Pass Thru Ctf 6.000 12-01-36 AAA 2,235 2,271,941 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 1,844 1,874,660 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 1,176 1,178,641 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 2,406 2,411,493 30 Yr Pass Thru Ctf 5.500 03-01-37 AAA 1,851 1,854,464 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 2,556 2,559,820 30 Yr Pass Thru Ctf 5.500 07-01-37 AAA 1,558 1,560,786 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 839 840,761 30 Yr Pass Thru Ctf 5.500 03-01-37 AAA 464 467,019 30 Yr Pass Thru Ctf 5.000 11-01-33 AAA 2,314 2,272,863 30 Yr Pass Thru Ctf 5.000 08-01-35 AAA 857 840,871 CMO-REMIC Ser 2003-49-JE 3.000 04-25-33 AAA 648 588,342 CMO REMIC Ser 2003-58-AD 3.250 07-25-33 AAA 452 417,624 CMO-REMIC Ser 2006-64-PC 5.500 10-25-34 AAA 600 588,416 CMO REMIC Ser 2006-67-PD 5.500 12-25-34 AAA 665 651,227 Note 5.125 04-15-11 AAA 1,190 1,241,252 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 AAA 88 92,436 See notes to financial statements Semiannual report | Investment Grade Bond Fund 21 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 9.83% (Cost $11,817,990) Joint Repurchase Agreement 0.81% Joint Repurchase Agreement transaction with UBS AG dated 11-30-07 at 3.050%, to be repurchased at $974,248 on 12-3-07, collateralized by $745,576 U.S. Treasury Inflation Indexed Note, 3.875%, due 1-15-09 (valued at $993,480, including interest) 3.050% $974 974,000 Shares Cash Equivalents 9.02% John Hancock Cash Investment Trust (T)(W) 10,843,990 10,843,990 Total investments (Cost $130,005,952) 108.33% Other assets and liabilities, net (8.33%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. IO Interest only (carries notional principal amount) REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of November 30, 2007. (N) Security or a portion of the security purchased on a delayed delivery or when-issued basis. (P) Represents rate in effect on November 30, 2007. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $13,041,831, or 10.85% of the Funds net assets as of November 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. See notes to financial statements Investment Grade Bond Fund | Semiannual report 22 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 11-30-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (cost $119,161,962) including $10,615,595 of securities loaned (Note 2) $119,404,234 Investments in affiliated issuers, at value (cost $10,843,990) 10,843,990 Total investments, at value (cost $130,005,952) Cash 501 Cash collateral at broker for future contracts (Note 2) 75,000 Receivable for investments sold 1,315,756 Receivable for shares sold 494,544 Dividends and interest receivable 1,036,484 Other assets 39,162 Total assets Liabilities Payable for investments purchased 730,214 Payable for investments purchased on a when-issued basis 647,357 Payable for shares repurchased 131,285 Payable upon return of securities loaned (Note 2) 10,843,990 Dividends payable 490,011 Payable for futures variation margin (Note 2) 4,688 Payable to affiliates Management fees 39,070 Distribution and service fees 3,386 Other 59,483 Other payables and accrued expenses 32,616 Total liabilities Net assets Capital paid-in 127,505,891 Accumulated net realized loss on investments and financial futures contracts (7,577,007) Net unrealized appreciation of investments and financial futures contracts 257,763 Accumulated net investment income 40,924 Net assets See notes to financial statements Semiannual report | Investment Grade Bond Fund 23 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 11-30-07 (unaudited) (continued) Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($105,354,146 ÷ 10,748,791 shares) $9.80 Class B ($7,933,716 ÷ 809,443 shares) 1 $9.80 Class C ($6,859,462 ÷ 699,830 shares) 1 $9.80 Class I ($80,247 ÷ 8,187 shares) $9.80 Maximum offering price per share Class A 2 ($9.80 ÷ 95.5%) $10.26 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Investment Grade Bond Fund | Semiannual report 24 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 11-30-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $3,527,523 Securities lending 35,654 Dividends 20,571 Total investment income Expenses Investment management fees (Note 3) 240,048 Distribution and service fees (Note 3) 205,032 Class A, B and C transfer agent fees (Note 3) 107,958 Class I transfer agent fees (Note 3) 19 Accounting and legal services fees (Note 3) 7,391 Custodian fees 28,548 Blue sky fees 25,437 Printing fees 21,411 Professional fees 16,104 Trustees fees 2,379 Miscellaneous 6,678 Total expenses Less expense reductions (Note 3) (17,998) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (363,763) Financial futures contracts 170,495 Change in net unrealized appreciation (depreciation) of Investments 1,840,656 Financial futures contracts 29,939 Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. See notes to financial statements Semiannual report | Investment Grade Bond Fund 25 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 5-31-07 11-30-07 1 Increase (decrease) in net assets From operations Net investment income $6,004,317 $2,940,741 Net realized loss (745,838) (193,268) Change in net unrealized appreciation (depreciation) 2,931,289 1,870,595 Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (5,452,527) (2,668,511) Class B (414,504) (173,102) Class C (272,886) (144,571) Class I (3,438) (2,104) From Fund share transactions (Note 4) Total decrease Net assets Beginning of period 136,286,872 122,557,459 End of period 2 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 2 Includes accumulated net investment income of $88,471 and $40,924, respectively. See notes to financial statements Investment Grade Bond Fund | Semiannual report 26 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-03 1 5-31-04 1 5-31-05 1 5-31-06 5-31-07 11-30-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.43 0.40 0.39 0.42 0.46 0.25 Net realized and unrealized gain (loss) on investments 0.75 (0.50) 0.18 (0.51) 0.16 0.13 Total from investment operations Less distributions From net investment income (0.49) (0.45) (0.43) (0.45) (0.47) (0.25) Net asset value, end of period Total return 4 (%) 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $176 $144 $136 $116 $108 $105 Ratio of net expenses to average net assets (%) 1.03 1.03 1.03 1.00 0.97 0.98 7 Ratio of gross expenses to average net assets (%) 1.03 1.03 1.04 8 1.04 8 1.06 8 1.01 Ratio of net investment income to average net assets (%) 4.30 3.92 3.86 4.25 4.76 4.99 7 Portfolio turnover (%) 693 312 222 160 105 9 48 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. 9 The portfolio turnover rate including the effect of forward commitment trades is 121% and 60% for the periods ended 5-31-07 and 11-30-07, respectively. Prior years exclude the effect of forward commitment trades. See notes to financial statements Semiannual report | Investment Grade Bond Fund 27 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 5-31-03 1 5-31-04 1 5-31-05 1 5-31-06 5-31-07 11-30-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.36 0.32 0.32 0.34 0.39 0.21 Net realized and unrealized gain (loss) on investments 0.74 (0.50) 0.17 (0.50) 0.16 0.13 Total from investment operations Less distributions From net investment income (0.41) (0.37) (0.35) (0.38) (0.40) (0.21) Net asset value, end of period Total return 4 (%) 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $55 $33 $22 $13 $8 $8 Ratio of net expenses to average net assets (%) 1.78 1.78 1.78 1.75 1.72 1.73 7 Ratio of gross expenses to average net assets (%) 1.78 1.78 1.79 8 1.79 8 1.81 8 1.76 Ratio of net investment income to average net assets (%) 3.54 3.17 3.12 3.47 4.01 4.24 7 Portfolio turnover (%) 693 312 222 160 105 9 48 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. 9 The portfolio turnover rate including the effect of forward commitment trades is 121% and 60% for the periods ended 5-31-07 and 11-30-07, respectively. Prior years exclude the effect of forward commitment trades. See notes to financial statements Investment Grade Bond Fund | Semiannual report 28 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 5-31-03 1 5-31-04 1 5-31-05 1 5-31-06 5-31-07 11-30-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.35 0.32 0.32 0.35 0.39 0.21 Net realized and unrealized gain (loss) on investments 0.75 (0.50) 0.17 (0.51) 0.16 0.13 Total from investment operations Less distributions From net investment income (0.41) (0.37) (0.35) (0.38) (0.40) (0.21) Net asset value, end of period Total return 4 (%) 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $12 $10 $8 $7 $6 $7 Ratio of net expenses to average net assets (%) 1.78 1.78 1.78 1.75 1.72 1.73 7 Ratio of gross expenses to average net assets (%) 1.78 1.78 1.79 8 1.79 8 1.81 8 1.76 Ratio of net investment income to average net assets (%) 3.48 3.17 3.12 3.50 4.01 4.24 7 Portfolio turnover (%) 693 312 222 160 105 9 48 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. 9 The portfolio turnover rate including the effect of forward commitment trades 121% and 60% for the periods ended 5-31-07 and 11-30-07, respectively. Prior years exclude the effect of forward commitment trades. See notes to financial statements Semiannual report | Investment Grade Bond Fund 29 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 5-31-04 5-31-05 1 5-31-06 5-31-07 11-30-07 3 Per share operating performance Net asset value, beginning of period Net investment income 4 0.46 0.44 0.47 0.50 0.26 Net realized and unrealized gain (loss) on investments (0.29) 0.17 (0.51) 0.16 0.13 Total from investment operations Less distributions From net investment income (0.42) (0.47) (0.50) (0.51) (0.26) Net asset value, end of period Total return 5 (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions)  7  7  7  7  7 Ratio of net expenses to average net assets (%) 0.48 8 0.49 0.62 0.62 0.63 8 Ratio of net investment income to average net assets (%) 4.59 8 4.40 4.85 5.10 5.34 8 Portfolio turnover (%) 312 6 222 160 105 9 48 1 Audited by previous Independent Registered Public Accounting Firm. 2 Class I shares began operations on 7-28-03. 3 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 4 Based on the average of the shares outstanding. 5 Assumes dividend reinvestment and does not reflect the effect of sales charges. 6 Not annualized. 7 Less than $500,000. 8 Annualized. 9 The portfolio turnover rate including the effect of forward commitment trades 121% and 60% for the periods ended 5-31-07 and 11-30-07, respectively. Prior years exclude the effect of forward commitment trades. See notes to financial statements Investment Grade Bond Fund | Semiannual report 30 Notes to financial statements (unaudited) Note 1 Organization John Hancock Investment Grade Bond Fund (the Fund) is a diversified series of John Hancock Bond Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve a high level of current income consistent with preservation of capital and maintenance of liquidity. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C and Class I shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B, Class C and Class I shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
